24 F.3d 242NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Kate M. SORENSEN, Appellant,v.FARMERS HOME ADMINISTRATION;  Mel Filkens;  United States ofAmerica;  All John Does, Appellees.
No. 93-3504SI.
United States Court of Appeals,Eighth Circuit.
Submitted:  April 12, 1994.Filed:  April 15, 1994.

Before FAGG, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Kate M. Sorensen appeals the district court's dismissal of her complaint against the Farmers Home Administration (FmHA), individuals employed by FmHA, and the United States.  Having reviewed the record, we find no merit in Sorensen's frivolous appeal.  We thus affirm the district court.  See 8th Cir.  R. 47B.